               Case 2:21-cr-00085-RAJ Document 23 Filed 06/15/21 Page 1 of 1




 1                                                 THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES OF AMERICA,                     )   No. CR21-085-RAJ
 9                                                 )
                     Plaintiff,                    )
10                                                 )   ORDER GRANTING
                v.                                 )   EX PARTE MOTION TO
11                                                 )   WITHDRAW AND FOR
     AARON HAUG,                                   )   APPOINTMENT OF CJA COUNSEL
12                                                 )
                     Defendant.                    )
13                                                 )
14          THE COURT has considered the Ex Parte Motion to Withdraw as Counsel and

15   for Appointment of CJA Counsel, the accompanying Declaration of Corey Endo, and

16   the records and files in this case.

17          IT IS NOW ORDERED that the motion (Dkt. # 22) is GRANTED. Assistant

18   Federal Public Defender Corey Endo is permitted to withdraw as counsel in this matter,

19   and substitute CJA counsel shall be appointed to represent Aaron Haug.

20          DATED this 15th day of June 2021.

21
22
                                                        A
                                                        The Honorable Richard A. Jones
23                                                      United States District Judge
24
25
26

                                                                   FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION TO WITHDRAW                              1601 Fifth Avenue, Suite 700
       AND FOR APPOINTMENT OF CJA COUNSEL                               Seattle, Washington 98101
       (United States v. Haug, CR21-085-RAJ) - 1                                   (206) 553-1100
